     Case 19-50012       Doc 309    Filed 01/15/20    EOD 01/15/20 17:17:38        Pg 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

In re:
                                                     Chapter 11
USA GYMNASTICS, 1
                                                     Case No. 18-9108-RLM-11
                        Debtor.



USA GYMNASTICS,                                      Adv. Pro. No. 19-50012
                                                     in 18-09108-RLM-11
         Plaintiff,

v.

ACE AMERICAN INSURANCE
COMPANY f/k/a CIGNA INSURANCE
COMPANY, GREAT AMERICAN
ASSURANCE COMPANY, LIBERTY
INSURANCE UNDERWRITERS INC.,
NATIONAL CASUALTY COMPANY,
RSUI INDEMNITY COMPANY, TIG
INSURANCE COMPANY, VIRGINIA
SURETY COMPANY, INC. f/k/a
COMBINED SPECIALTY INSURANCE
COMPANY, WESTERN WORLD
INSURANCE COMPANY, ENDURANCE
AMERICAN INSURANCE COMPANY,
AMERICAN HOME ASSURANCE
COMPANY, and DOE INSURERS,

         Defendants.

     JOINT MOTION CONTINUING HEARING ON USAG’S MOTION FOR PARTIAL
            SUMMARY JUDGMENT AGAINST TIG ON “LOST POLICIES”




1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of
the Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana
46204.
                                                1
    Case 19-50012       Doc 309     Filed 01/15/20     EOD 01/15/20 17:17:38         Pg 2 of 6




       Debtor-Plaintiff USA Gymnastics (“USAG”) and Defendant TIG Insurance Company

(“TIG”) hereby request that the Court continue the hearing on USAG’s Motion for Partial

Summary Judgment Against TIG on “Lost Policies” [Dkt. 204] (“Lost Policies Motion”)

scheduled for the January 22, 2020, omnibus hearing. The parties have reached a compromise on

several of the issues impacted by the Lost Policies Motion, but would like additional time to

focus on settlement and see if they can resolve their issues without requiring Court involvement.

The parties will file a status report with the Court on or before April 1, 2020. This joint motion

is based on the following facts:

       1.      The Lost Policies Motion was fully briefed on October 8, 2019. [Dkt. 245.]

       2.      The hearing on the Lost Policy Motion was scheduled for November 25, 2019.

However, due to the mediation occurring the week prior and the parties’ negotiations concerning

the Lost Policies Motion, the parties moved to continue the matter to the December 18, 2019,

omnibus hearing. The Court granted that motion. Subsequently, the parties asked the Court to

continue the hearing until the January 22, 2020, omnibus hearing so the Parties could continue to

work to resolve any differences.

       3.      The prior motions to continue were based on the parties’ progress in resolving the

disputes giving rise to the motions. They have reached agreement on several of the Lost Policies

Motion’s issues including: (1) the policies’ existence; (2) the general coverage forms used; and

(3) the “Covered Activities” endorsement. The parties’ progress on these matters continues, and

they continue to engage in settlement discussions.

       4.      The parties have stipulated to most of the issues originally in dispute and hope

they can resolve the remaining issues informally if permitted to do so. Therefore, the parties




                                                 2
    Case 19-50012       Doc 309      Filed 01/15/20    EOD 01/15/20 17:17:38        Pg 3 of 6




request that the Court continue a hearing on the motion, and direct the parties to file a status

update on or before April 1, 2020.

       THEREFORE, USAG and TIG respectfully request that the Court continue the hearing

on the Lost Policies Motion and direct that the parties provide a status update on the necessity of

the motion on or before April 1, 2020.




DATED:         January 15, 2020              PLEWS SHADLEY RACHER & BRAUN LLP

                                             By:    /s/ Gregory M. Gotwald
                                             George M. Plews, #6274-49
                                             Gregory M. Gotwald, #24911-49
                                             Tonya J. Bond, #24802-49
                                             Christopher E. Kozak, #P82156
                                             Plews Shadley Racher & Braun LLP
                                             1346 N. Delaware St.
                                             Indianapolis, IN 46202
                                             Tel: 317.637.0700
                                             gplews@psrb.com
                                             ggotwald@psrb.com
                                             tbond@psrb.com
                                             ckozak@psrb.com
                                             Attorney for Plaintiff
                                             USA GYMNASTICS

And with authority from:                     Counsel for TIG Insurance Company

                                             Heather Simpson
                                             Kennedys CMK
                                             Heather.Simpson@kennedyslaw.com

                                             Scott P. Fisher
                                             Drewry Simmons Vornehm, LLP
                                             sfisher@DSVlaw.com


                                                3
Case 19-50012   Doc 309   Filed 01/15/20   EOD 01/15/20 17:17:38   Pg 4 of 6




                                  George R. Calhoun V
                                  Ifrah PLLC
                                  george@ifrahlaw.com




                                    4
    Case 19-50012       Doc 309     Filed 01/15/20       EOD 01/15/20 17:17:38       Pg 5 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 15, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.
Heather Simpson                                      James P. Moloy
Kennedy’s CMK                                        Bose McKinney & Evans LLP
Heather.Simpson@kennedyslaw.com                      jmoloy@boselaw.com

Scott P. Fisher                                      Kevin P. Kamraczewski
Drewry Simmons Vornehm, LLP                          Law Offices of Kevin P. Kamraczewski
sfisher@DSVlaw.com                                   kevin@kevinklaw.com

George R. Calhoun V                                  Robert B. Millner
Ifrah PLLC                                           Ronald D. Kent
george@ifrahlaw.com                                  Susan M. Walker
Counsel for TIG Insurance Company                    Dentons US LLP
                                                     robert.millner@dentons.com
                                                     ronald.kent@dentons.com
                                                     susan.walker@dentons.com
                                                     Counsel for Virginia Surety Company Inc.,
                                                     f/k/a Combined Specialty Insurance Company
Jeffrey B. Fecht                                     Wendy D. Brewer
Riley Bennett Egloff LLP                             Phillip A. Martin
jfecht@rbelaw.com                                    Fultz Maddox Dickens PLC
                                                     wbrewer@fmdlegal.com
Cassandra L. Jones                                   pmartin@fmdlegal.com
Walker Wilcox Matousek LLP
cjones@wwmlawyers.com                                Abigail E. Rocap
Counsel for RSUI Indemnity Company                   Bates Carey LLP
                                                     arocap@batescarey.com
                                                     Counsel for Endurance American Insurance
                                                     Company
Harley K. Means                                      Bruce L. Kamplain
Stephen J. Peters                                    Cynthia E. Lasher
Kroger Gardis & Regas, LLP                           Norris Choplin Schroeder LLP
hmeans@kgrlaw.com                                    bkamplain@ncs-law.com
speters@kgrlaw.com                                   clasher@ncs-law.com
                                                     Counsel for Western World Insurance
Eric D. Freed                                        Company
Cozen & O’Connor
efreed@cozen.com
Counsel for ACE American Insurance
Company f/k/a CIGNA Insurance Company



                                                 5
   Case 19-50012      Doc 309   Filed 01/15/20        EOD 01/15/20 17:17:38       Pg 6 of 6




Ginny L. Peterson                                 Hans H. J. Pijls
Casey R. Stafford                                 Dinsmore & Shohl LLP
Kightlinger & Gray, LLP                           Hans.pijls@dinsmore.com
gpeterson@k-glaw.com                              Counsel for National Casualty Company
cstafford@k-glaw.com

Nancy D. Adams
Mathilda S. McGee-Tubb
Laura Bange Stephens
Mintz Levin Cohn Ferris Glovsky & Popeo,
PC
nadams@mintz.com
msmcgee-tubb@mintz.com
lbstephens@mintz.com
Counsel for Liberty Insurance Underwriters,
Inc.
Susan N.K. Gummow                                 Karen M. Dixon
Igor Shleypak                                     Michael M. Marick
Foran Glennon Palandech Ponzi & Rudloff PC        Skarzynski Marick & Black LLP
sgummow@fgppr.com                                 kdixon@skarzynski.com
ishleypak@fgppr.com                               mmarick@skarzynski.com
Counsel for American International Group,
Inc. & American Home Assurance Company            Joshua D. Weinberg
                                                  Katherine M. Hance
                                                  Shipman & Goodwin LLP
                                                  jweinberg@goodwin.com
                                                  khance@goodwin.com
                                                  Counsel for Great American Assurance
                                                  Company
U.S. Trustee
Office of U.S. Trustee
ustpregion10.in.ecf@usdoj.gov


                                                    /s/ Gregory M. Gotwald
                                                    Gregory M. Gotwald




                                              6
